Order entered December 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01373-CV

      JSC LAKE HIGHLANDS OPERATIONS, LP D/B/A VILLAGES OF LAKE
     HIGHLANDS, METROSTAT DIAGNOSTIC SERVICES, INC., RICHARD M.
     WILLIAMS, M.D. AND RICHARD M. WILLIAMS, M.D., P.L.L.C., Appellants

                                               V.

 KAREN MILLER, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
   OF BETTY RUTH HATHCOCK AND BETTY CROCKETT, INDIVIDUALLY,
                             Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-00297-C

                                           ORDER
       We GRANT appellants’ December 16, 2015 unopposed joint motion for extension of

time to file briefs and ORDER the briefs be filed no later than January 25, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE